Case 3:15-md-02670-JLS-MDD Document 2026-1 Filed 09/19/19 PageID.155535 Page 1 of
                                       2



   1
   2
   3
   4
   5
   6
   7
   8
   9
                          UNITED STATES DISTRICT COURT
  10
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  11
  12     IN RE: PACKAGED SEAFOOD            Case No. 3:15-md-02670-JLS-MDD
                                            MDL No. 2670
         PRODUCTS ANTITRUST
  13     LITIGATION                         ORDER GRANTING DIRECT
  14                                        ACTION PLAINTIFFS’ MOTION
                                            TO EXCLUDE THE OPINIONS OF
  15                                        DR. KEVIN MURPHY
  16     This document relates to:          Re: ECF No.
  17       • Direct Action Plaintiff Winn-
               Dixie Stores, Inc.
  18
           • Direct Action Plaintiff
  19           Associated Wholesale
               Grocers, Inc.
  20
           • Direct Action Plaintiff W. Lee
  21           Flowers & Co.
  22
  23
  24
  25
  26
  27
  28
        ORDER GRANTING PLS.’ MOT. TO SEAL             CASE NO. 15-MD-2670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2026-1 Filed 09/19/19 PageID.155536 Page 2 of
                                       2



   1          On September 19, 2019, Direct Action Plaintiffs filed a motion asking to
   2    seal their Motion to Exclude the Opinions of Dr. Kevin Murphy pursuant to the
   3    Southern District of California’s Civil Local Rule 79.2(c) and the Protective Order
   4    in this action (ECF No. 194, incorporating the parties’ Joint Motion for Entry of
   5    Protective Order (ECF No. 173)).       Plaintiffs explained that these materials
   6    contain or reference information that one or more of the Defendants previously
   7    designated as “Confidential” or “Highly-Confidential” under the terms of the
   8    Protective Order, or (2) reference non-public litigation matters. See ECF No. 173
   9    at ¶ 37 (requiring that filings incorporating information containing “Confidential”
  10    or “Highly Confidential” material be filed under seal).
  11          Based on the motion and related materials, the Court hereby orders that the
  12    Motion to Exclude the Opinions of Dr. Kevin Murphy be sealed.
  13
  14          IT IS SO ORDERED.
  15
  16
        Date: ____________
  17                                         HON. JANIS L. SAMMARTINO
                                             UNITED STATES DISTRICT JUDGE
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        ORDER GRANTING PLS.’ MOT. TO SEAL                  CASE NO. 15-MD-2670-JLS-MDD
